DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-8, drawn to a ferritic stainless steel.
Group II, claims 9-11, drawn to a method for manufacturing a ferritic stainless steel.
Group III, claim 12, drawn to a fuel cell member formed of a ferritic stainless steel.
Group IV, claims 13-18, drawn to a ferritic stainless steel sheet.
Group V, claim 19, drawn to a method for manufacturing a ferritic stainless steel sheet.
Group VI, claim 20, drawn to a fuel cell member formed of a ferritic stainless steel sheet.
Group VII, claims 21-27, drawn to a ferritic stainless steel sheet with limitations of  maximum concentration of Cr, Al and Si in a surface layer.
Group  VIII, claims 28-29, drawn to a method for manufacturing a ferritic stainless steel sheet with limitations of  maximum concentration of Cr, Al and Si in a surface layer.
Group IX, claim 30, drawn to a fuel cell member formed of a ferritic stainless steel sheet with limitations of  maximum concentration of Cr, Al and Si in a surface layer.


The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-IX lack unity of invention because even though the inventions of these groups require the technical feature of a ferritic stainless steel, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of JP 2015-145531 A cited in the IDS and its English machine translation (JP’531). JP’531 teaches a ferritic stainless steel with substantially identical composition as that of ferritic stainless steel of Group I thereby indicating that the instant technical feature is not a special technical feature {JP’531 abstract, [0018]-[0047]: abstract : “a ferritic stainless steel characterized in: containing, in mass%, C: 0.030% or less, N: 0.030% or less, Si: 0.01 to 0.5%, Mn: 1.5% or less, P: 0.04% or less, S: 0.01% or less, Cr: 12 to 25%, Nb: 0.01 to 1.0% or less, V: 0.010 to 0.50%, Ti: 0.60% or less, and Al: 0.80% or less, as well as satisfying the formula (A); furthermore having a polishing mark such that the arithmetic average roughness Ra of the surface is 0.35 to 5.0 μm; and the color difference Lvalue of the surface is 70 or more. 0.35≤Nb+5V≤2.0 -- formula (A)”}.
During a telephone conversation with CHAD RINK on 31 May 2022 a provisional election was made WITH traverse to prosecute the invention of Group I, claims 1-8, drawn to a ferritic stainless steel.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-30 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.


Claim Objections
Claim 1 is objected to because of the following informalities:  The term "mass%" should not in parentheses as it represents the required units for the elemental symbols for the formulaic expression.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "comprising" with respect to the compositional constituents, and the claim also recites "balance consisting of Fe and impurities" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
In other words, instant claim 1 recites two distinct transitional phrases "comprising" and “consisting of” with respect to the compositional constituents of the steel. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps, whereas the transitional phrase “consisting of” which excludes any element, step, or ingredient not specified in the claim. See MPEP § 2111.03. Therefore, it is unclear whether the claims are satisfied an alloy that would have an element that is not part of the recited elements of the instant claim or whether the claim is directed to an alloy that only has the recited elements thereby making the resulting claim not clearly setting forth the metes and bounds of the patent protection desired. 
Claims 2-8 are dependents of claim 1 and thereby also indefinite.

Regarding claims 2 and 4-5, instant claims depend on claim 1. However, the dependent claims 2, 4 and 5 present a one-sided range for the chemical composition of the various elements making it unclear whether the upper limits of the elements is infinity as presented by the one-sided range or are bounded by the upper limits of claim 1.

Claim 3 recites the limitation "the concentration of Nb" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 4 recites the limitation "the concentration of Sn" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

List 1
Element
Instant Claims
(weight%)
Prior Art
JP’531 
A16
(mass%)
Prior Art
JP’531 Broad
(mass%)
Prior Art
US’584 Broad
(mass%)
C
C: 0.020% or less
0.005
C: 0.030% or less
C: 0.01% or less
Si
Si: 2.50% or less
Si: 0.5% or more  	claim 5
0.10
Si: 0.01 to 0.50%
Si: 0.05 to 1 %
Mn
Mn: 1.00% or less
0.07
Mn: 1.5% or less
Mn: 0.1 to 2%
Cr
Cr: 12.0% to 16.0%
14.11
Cr: 12-25%
Cr: 10-30%
P
P: 0.050% or less
0.014
P: 0.04% or less
-
S
S: 0.0030% or less
0.0018
S: 0.01% or less
-
Al
Al: 2.50% or less
Al: 1% or more  		claim 5
0.025
Al: 0.80% or less
Al: 3% or less
N
N: 0.030% or less
0.0148
N: 0.030% or less
N: 0.02% or less
Nb
Nb: 0.001% to 1.00%
Nb: 0.15% or more 	claim 5
0.235
Nb: 0.01-1.0%
Nb: 0.2-0.7%
Ni
Cu
Mo
Sb
W
Co
V
Ti
Zr
La
Y
Hf
REM
Claim 1: Ni: 0% to 1.0%; Cu: 0% to 1.0%; Mo: 0% to 1.0%; Sb: 0% to 0.5%; W: 0% to 1.0%; Co: 0% to 0.5%; V: 0% to 0.5%; Ti: 0% to 0.5%; Zr: 0% to 0.5%; La: 0% to 0.1%; Y: 0% to 0.1%; Hf: 0% to 0.1%; REM: 0 to 0.1%;

Claim 6: one or more of Ni: 0.10% to 1.0%, Cu: 0.10% to 1.0%, Mo: 0.10% to 1.0%, Sb: 0.01% to 0.5%, W: 0.10% to 1.0%, Co: 0.10% to 0.5%, V: 0.10% to 0.5%, Ti: 0.01% to 0.5%, Zr: 0.01% To 0.5%, La: 0.001% to 0.1% or less, Y: 0.001% to 0.1%, Hf: 0.001% to 0.1%, and REM: 0.001% to 0.1%
V: 0.050
V: 0.010 to 0.50%
V: 1% or less
B, Sn, Ga, 
Mg, Ca
Claim 1: one or more of B: 0.0200% or less, 
Sn: 0.20% or less, Ga: 0.0200% or less, 
Mg: 0.0200% or less, and Ca: 0.0100% or less
B: 0.0002% or more	claim 2
Sn: 0.005% or more	claim 4
B: 0.0006
Sn: 0.15
B: 0.003% or less
Sn: 0.005-1.0
B: 0.0002 to 0.0050%
Sn: 1.0% or less
Fe + 
impurities
Balance

Balance
Balance













Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by JP 2015-145531 A of Tamura and its English machine translation (JP’531).
Regarding claims 1-2 and 6, JP 2015-145531 A cited in the IDS and its English machine translation (JP’531) having specific compositions wherein a specific example, Steel A16 in Table 2-1, that lies within the claimed compositional range of the instant claims as shown in the List 1 above thereby anticipating the alloy of the instant claims. A specific example in the prior art which is within a claimed range anticipates the range. “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) See MPEP § 2131.03 I. {JP’531 abstract, Table 2-1,}
It is noted that the prior art does not explicitly the formulaic expression 10(B + Ga) + Sn + Mg + Ca > 0.020. However, the specific sample provides 0.15 Sn and 0.0006 B which results in 0.1506 for the formulaic expression thereby meeting the instant limitation. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015-145531 A of Tamura and its English machine translation (JP’531).
Regarding claims 3 and 4, the specific example of the prior art JP’531 teaches that it has Sn: 0.15 which reads on Sn content of claim 3. However, it is noted that the prior art JP’531 does not explicitly teach that the “the concentration of Nb at a crystal grain boundary is within a range of 3.0% to 10% by mass %” (claim 3) or “the concentration of Sn at a crystal grain boundary is 1.0% to 5.0% by mass %” (claim 4). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art would possess the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure (see compositional and microstructural analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 7-8, it is noted that the prior art JP’531 does not explicitly teach that the “ferritic stainless steel” “is applied to” “a fuel reformer, a heat exchanger, or a fuel cell member” (claim 7) or “a combustor or a burner member” (claim 8) as claimed in the instant claims. The term “is applied to” interpreted as a purpose or an intended use of the “ferritic stainless steel”. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art would be capable of being “applied to” “a fuel reformer, a heat exchanger, or a fuel cell member” (claim 7) or “a combustor or a burner member” (claim 8) as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure (see compositional and microstructural analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,0682,584 B2 of Hamada (US’584).
Regarding claims 1-2 and 5-6, US 8,0682,584 B2 of Hamada (US’584) teaches a ferritic stainless steel with a composition wherein the claimed ranges of the constituent elements  of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. { abstract, col 1:5-10, 2:25-55, 3:25-50, 4:45-8:6}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly the formulaic expression 10(B + Ga) + Sn + Mg + Ca > 0.020.However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding claims 3 and 4, the prior art teaches that it has Sn: 0.005-1.0 which reads on Sn content of claim 3. However, it is noted that the prior art does not explicitly teach that the “the concentration of Nb at a crystal grain boundary is within a range of 3.0% to 10% by mass %” (claim 3) or “the concentration of Sn at a crystal grain boundary is 1.0% to 5.0% by mass %” (claim 4). 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art would possess the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure (see compositional and microstructural analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 7-8, it is noted that the prior art does not explicitly teach that the “ferritic stainless steel” “is applied to” “a fuel reformer, a heat exchanger, or a fuel cell member” (claim 7) or “a combustor or a burner member” (claim 8) as claimed in the instant claims. The term “is applied to” interpreted as a purpose or an intended use of the “ferritic stainless steel”. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II.
Therefore, it is expected that the alloy of the prior art would be capable of being “applied to” “a fuel reformer, a heat exchanger, or a fuel cell member” (claim 7) or “a combustor or a burner member” (claim 8) as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure (see compositional and microstructural analysis of claim 1 above). Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 and 6-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-18 of U.S. Patent No.US 10539264 B2
claims 1-8 of U.S. Patent No. US 10752973 B2
claims 1-16 of U.S. Patent No. US 10793930 B2 (Instant claim only requires ferritic stainless steel and not a single phase ferritic stainless and therefore the patented claims reads on instant claim)
claims 1-5 of U.S. Patent No. US 10995888 B2
claims 1-12 of U.S. Patent No. US 11091824 B2
claims 1-17 of U.S. Patent No. US 11215299 B2
claims 1-8 of U.S. Patent No. US 11326236 B2
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveal a ferritic stainless steel with substantially identical composition as required by the instant claims. Regarding the properties and capability/intended use limitations of the instant claims it is expected that the alloy of the prior art would possess the properties/capabilities(intended use) as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
It is noted that the prior art does not explicitly the formulaic expression 10(B + Ga) + Sn + Mg + Ca > 0.020.However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over 
claims 1-8 of U.S. Patent No. US 8062584 B2 
claims 1-8 of U.S. Patent No. US 10544490 B2
claims 1-2 of U.S. Patent No. US 11242578 B2
claims 1-7 of U.S. Patent No. US 11286547 B2
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent reveal a ferritic stainless steel with substantially identical composition as required by the instant claims. Regarding the properties and capability/intended use limitations of the instant claims it is expected that the alloy of the prior art would possess the properties/capabilities(intended use) as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
It is noted that the prior art does not explicitly the formulaic expression 10(B + Ga) + Sn + Mg + Ca > 0.020.However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/979465 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a ferritic stainless steel with substantially identical composition as required by the instant claims. Regarding the properties and capability/intended use limitations of the instant claims it is expected that the alloy of the prior art would possess the properties/capabilities(intended use) as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in composition and b) the claimed and prior art products are identical or substantially identical in structure. Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
It is noted that the prior art does not explicitly the formulaic expression 10(B + Ga) + Sn + Mg + Ca > 0.020.However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements of the alloy of the prior art (see compositional analysis above), the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733